Citation Nr: 1206214	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 2004 to April 2006, with additional service in the Army National Guard and the Army Reserve, to include periods of active duty for training (ADT) from August 1982 to February 1983 and from June 1989 to October 1989.  The Veteran's active duty service included service in the Southwest Asia theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York in which the RO, in pertinent part, granted service connection and assigned an initial noncompensable (0 percent) rating for disability of the right knee, effective April 11, 2006. 

In a November 2008 rating decision, the RO granted an increased, 10 percent, rating for the disability, effective April 11, 2006.  Despite the higher initial rating established for the right knee disability, the Veteran has not been awarded the highest possible rating.  As a result, this action did not satisfy his appeal.

When this case was mostly recently before the Board in May 2011, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

In a July 2011 supplemental statement of the case, the Appeals Management Center (AMC) noted that the Veteran was afforded a VA examination in June 2011, pursuant to the Board's remand.  Unfortunately, the June 2011 examination report is not of record and is not contained in the Virtual VA records.

Accordingly, this case is REMANDED to the Appeals Management Center (AMC) or the RO for the following actions: 

1.  The RO or the AMC should obtain a complete copy of the June 2011 VA examination report and associate it with the claim files. 

2.  The RO or the AMC should also undertake appropriate development to obtain a copy of any other outstanding records pertinent to the Veteran's claim.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  If appropriate, the RO or the AMC should also readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

